exhibit101aimeelapico_image1.gif [exhibit101aimeelapico_image1.gif]


November 22, 2017




Aimée Lapic
aimee.lapic@gmail.com


Re:    Employment Offer


Dear Aimée:


On behalf of Pandora Media, Inc. (the “Company”), we are pleased to offer you
the position of Chief Marketing Officer. This letter agreement sets forth the
terms and conditions of your employment with the Company (“Agreement”) if you
accept and commence such employment. Please understand that this offer, if not
accepted, will expire on November 24, 2017. In addition, as this is an executive
officer position for the Company, your appointment has been approved by the
Board of Directors or its Compensation Committee.


1.    Responsibilities; Duties. You are expected to begin work on December 13,
2017 (the “Start Date”) contingent on successful completion of your background
check. You are required to faithfully and conscientiously perform your assigned
duties and to diligently observe all your obligations to the Company. You agree
to devote your full business time and efforts, energy and skill to your
employment at the Company, and you agree to apply all your skill and experience
to the performance of your duties and advancing the Company’s interests. During
your employment with the Company, you may not perform services as an employee,
independent contractor, or consultant of any other competitive organization and
you will not assist any other person or organization in competing with the
Company or in preparing to engage in competition with the business or proposed
business of the Company, including any of its subsidiaries. Any other outside
business relationships you engage in should be made known to the Company’s
General Counsel and CEO in writing. You shall comply with, and be bound by, the
Company’s operating policies, procedures, and practices from time to time in
effect during your employment.
2.    Compensation. In consideration for rendering services to the Company
during the term of your employment and fulfilling your obligations under this
Agreement, you will be eligible to receive the benefits set forth in this
Agreement.
a.    Base Salary. In this exempt full-time position, you will earn an annual
base salary of $450,000 (prorated for any partial pay period that occurs during
the term of your employment), subject to applicable tax withholdings. Your
salary will be payable pursuant to the Company’s regular payroll policy.


b.    Business Expenses. The Company shall, upon submission and approval of
written statements and bills in accordance with the then regular procedures of
the Company, pay or reimburse you for any and all necessary, customary and usual
expenses incurred by you while traveling for, or on behalf of, the Company, and
any and all other necessary, customary or usual expenses (including
entertainment) incurred by you for or on behalf of the Company in the normal
course of business, as determined to be appropriate by the Company. It is your
responsibility to review and comply with the Company’s business expense
reimbursement policies.


2100 FRANKLIN ST • 7TH FLOOR• OAKLAND, CA 94612 | T 510.451.4100 | F
510.451.4286 | PANDORA.COM

--------------------------------------------------------------------------------

exhibit101aimeelapico_image1.gif [exhibit101aimeelapico_image1.gif]


c.    Performance Bonus. You will be eligible to participate in the Corporate
Incentive Plan (CIP) with a target bonus of 50% of your base salary, beginning
in calendar year 2018. The actual bonus amount paid will be determined in the
sole and absolute discretion of the Company’s Compensation Committee. Any bonus
eligibility for future years will be subject to the terms and conditions of any
bonus or incentive compensation plan that the Company adopts at a later time.
Nothing hereunder shall be construed or interpreted as a guarantee for you to
receive any bonuses or incentive compensation.
d. Retention Bonus. To the extent that you commence employment on the Start
Date, you will be eligible to receive a one-time retention bonus in the gross
amount of $100,000 subject to applicable tax withholdings. $50,000 of this bonus
shall be paid no later than 30 days following your Start Date at the Company.
The remaining $50,000 shall be paid no later than 30 days following your 6 month
anniversary date. This retention bonus is offered as an incentive for you to
stay with the Company. Therefore, if you voluntarily terminate your employment
with the Company without “Good Reason” (as defined below) within 12 months of
your Start Date or if you are terminated by the Company for “Cause” (as defined
below) within 12 months of your Start Date, you shall be required to pay back
the Company the amount of the retention bonus you received from the Company
(pro-rated based on the remaining number of months between your Start Date and
your one-year anniversary). By accepting this offer, you expressly agree that
the Company is authorized to deduct and offset repayment of this retention bonus
against any sums which are then due to you from the Company at the time of your
termination, to the extent permitted by applicable laws. Notwithstanding the
foregoing, any then unpaid portion of your retention bonus shall be paid to you
within thirty (30) days of the earliest of (i) a Change of Control (as defined
in the Pandora Media, Inc. 2011 Equity Incentive Plan (the “Equity Plan”), (ii)
the Company’s termination of your employment without Cause or (iii) your
resignation of employment with the Company for Good Reason, and in such event no
portion of the retention bonus shall be subject to any repayment obligation by
you.
For purposes of this Offer Letter, “Cause” shall mean (i) a willful failure or a
refusal to comply in any material respect with the reasonable policies,
standards or regulations of Company, provided that, the Company provides you
with a fifteen (15) day cure period to remedy such failure or refusal; (ii)
unprofessional, unethical or fraudulent conduct or conduct that materially
discredits Company or is materially detrimental to the reputation, character or
standing of Company; (iii) dishonest conduct or a deliberate attempt to do an
injury to Company; (iv) your material breach of this Agreement or any breach of
confidentiality or proprietary information agreements with the Company,
including, without limitation, theft of Company’s proprietary information; (v)
an unlawful or criminal act which reflects badly, or would, if known, reflect
badly on the Company in the reasonable judgment of the Compensation Committee of
the Board of Directors; or (vi) repeated absence from work without an approved
leave, resulting in a job abandonment.
For purposes of this Offer Letter, “Good Reason” shall mean your resignation
from employment after the occurrence of one of the following events without your
consent: (A) a reduction of your base salary which is not part of a broad
cost-cutting effort; (B) the Company’s failure to fully cure within thirty (30)
days any material breach by the Company of this Agreement which you have
notified the Company in writing; or (C) a relocation of your principal place of
employment by more than fifty (50) miles; provided that in any event, you must
notify the Company of the event


2100 FRANKLIN ST • 7TH FLOOR• OAKLAND, CA 94612 | T 510.451.4100 | F
510.451.4286 | PANDORA.COM

--------------------------------------------------------------------------------

exhibit101aimeelapico_image1.gif [exhibit101aimeelapico_image1.gif]


constituting Good Reason within 90 days and give the Company 30 days to cure (to
the extent capable of cure), and then you resign within 30 days thereafter.
These definitions of “Cause” or “Good Reason” only apply to this Section 2(d) of
this Offer Letter, and not to any other agreements between you and the Company.
3.    Employee Benefits. You will be eligible to participate in any employee
benefit plans or programs maintained, or established, by the Company including,
but not limited to, paid time off, group health benefits, life insurance, dental
plan, and other benefits made available generally to employees, subject to
eligibility requirements and the applicable terms and conditions of the plan or
program in question and the determination of any committee administering such
plan or program. To the extent approved by the Board of Directors or its
Compensation Committee from time to time, you will be eligible for any severance
or change in control policy of the Company that is then applicable to similarly
situated U.S. employees. You will be asked to sign an Indemnification Agreement
with the Company and be subject to the terms and conditions thereof. You will be
an “Eligible Officer” under the Company’s Executive Severance and Change in
Control Policy (“Severance Policy”) and be subject to the terms and conditions
thereof. A copy of the Severance Policy (which may be amended from time to time
at the discretion of the Board of Directors, or its delegate) is attached for
your reference.
4.    Equity Grant.  In connection with the commencement of your employment, the
Company will recommend that the Board of Directors or its Compensation Committee
grant you the following equity grants subject to the terms of the Company’s
equity plan:
a. Restricted Stock Units (the “RSUs”) In connection with the commencement of
your employment, the Company will grant you an equity award (the “Award”) with
an intended value of approximately $2,500,000. Assuming you commence your
employment on the Start Date, the value of the Award will be converted to a
number of Restricted Stock Units (“RSUs”) prior to the grant date, using a
conversion method that takes the 30-day average stock price prior to your Start
Date (with the day immediately prior to your Start Date being the 30th and final
day in that average) to convert the value to a number of RSUs. Twenty-five
percent (25%) of the RSUs granted as part of the Award will vest starting with
the first standard quarterly Company vesting date that is approximately one year
after the grant date and continuing quarterly for three years thereafter.
Further, assuming you commence your employment on the Start Date, the vesting
commencement date for the RSUs will be November 15, 2017, and the vesting date
for the first 25% of the RSUs will be November 15, 2018.
b.Performance-based Equity Award. In addition to the RSUs specified above, you
will also be eligible to receive, and the Company will recommend to the
Compensation Committee that the Company grant you, a performance-based equity
award with a maximum value of $500,000 (“Performance Award”) in Q1 2018. The
terms of this Performance Award will be consistent with the terms of similar
awards granted to similarly situated executive officers of the Company, as
approved at the discretion of the Compensation Committee, provided that you
remain actively employed as an executive of the Company through the date of the
grant and you properly and timely execute any required grant agreements relating
to the Performance Award.


2100 FRANKLIN ST • 7TH FLOOR• OAKLAND, CA 94612 | T 510.451.4100 | F
510.451.4286 | PANDORA.COM

--------------------------------------------------------------------------------

exhibit101aimeelapico_image1.gif [exhibit101aimeelapico_image1.gif]


c.Vesting of both the RSUs and Performance Award (described above) will, of
course, depend on your continued employment with the Company on the applicable
vesting dates. The share units will be subject to the terms of the Company’s
equity incentive plan and the Restricted Stock Unit Agreement and applicable
Performance Award agreements between you and the Company. You understand that
issuing the equity share units described in this Agreement is expressly
contingent on approval by the Board of Directors or its Compensation Committee
and receipt of fully executed Restricted Stock Unit Agreement and Performance
Award agreement and any related documents as may be requested by the Company.
5.    At-Will Employment. Your employment with the Company will be on an “at
will” basis, meaning that either you or the Company may terminate your
employment at any time without notice and for any reason or no reason, without
further obligation or liability. Further, your continued employment as well as
your participation in any benefit programs does not assure you of continuing
employment with the Company. The Company also reserves the right to modify or
amend the terms of your employment, compensation and benefit plans at any time
for any reason. This policy of at-will employment is the entire agreement as to
the duration of your employment and may only be modified in an express written
agreement signed by the Chief Executive Officer of the Company.
6.    Pre-employment Conditions.
a.    Confidentiality Agreement. Your acceptance of this offer and commencement
of employment with the Company is contingent upon the execution, and delivery to
an officer of the Company, of the Company’s Confidential Information and
Invention Assignment Agreement, a copy of which is enclosed as Attachment A for
your review and execution (the “Confidentiality Agreement”), prior to or on your
Start Date.
b.    Right to Work. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us no later than your Start Date, or our employment relationship
with you may be terminated.
c.    Verification of Information. This offer of employment is also contingent
upon the successful verification of the information you provided to the Company
during your application process, as well as a background check performed by the
Company to confirm your suitability for employment. By accepting this offer of
employment, you warrant that all information provided by you is true and correct
to the best of your knowledge, and you expressly release all parties from any
and all liability for damages that may result from obtaining, furnishing,
collecting or verifying such information, as well as from the use of or
disclosure of such information by the Company or its agents. You have a right to
review copies of any public records obtained by the Company in conducting this
verification process unless you check the box below.
/s/ AL     I hereby waive my right to receive any public records as described
above.
7.    No Conflicting Obligations. You understand and agree that by accepting
this offer of employment, you represent to the Company that performance of your
duties to the Company and the terms of this Agreement and the Confidentiality
Agreement will not breach any other agreement (written


2100 FRANKLIN ST • 7TH FLOOR• OAKLAND, CA 94612 | T 510.451.4100 | F
510.451.4286 | PANDORA.COM

--------------------------------------------------------------------------------

exhibit101aimeelapico_image1.gif [exhibit101aimeelapico_image1.gif]


or oral) to which you are a party (including without limitation, current or past
employers) and that you have not, and will not during the term of your
employment with the Company, enter into any oral or written agreement which may
result in a conflict of interest or may otherwise be in conflict with any of the
provisions of this Agreement, the Confidentiality Agreement or the Company’s
policies. You are not to bring with you to the Company, or use or disclose to
any person associated with the Company, any confidential or proprietary
information belonging to any former employer or other person or entity with
respect to which you owe an obligation of confidentiality under any agreement or
otherwise. The Company does not need and will not use such information. Also, we
expect you to abide by any obligations to refrain from soliciting any person
employed by or otherwise associated with any former employer and suggest that
you refrain from having any contact with such persons until such time as any
non-solicitation obligation expires. To the extent that you are bound by any
such obligations, you must inform the Company immediately prior to accepting
this Agreement.
8.    General Obligations. As an employee, you will be expected to adhere to the
Company’s standards of professionalism, loyalty, integrity, honesty, reliability
and respect for all. Please note that the Company is an equal opportunity
employer. The Company does not permit, and will not tolerate, the unlawful
discrimination or harassment of any employees, applicants, consultants, or
related third parties on the basis of sex, gender, gender identity, gender
expression, sex stereotype, transgender, race, color, religion or religious
creed, age, national origin or ancestry, marital status, military or protected
veteran status, immigration status, mental or physical disability or medical
condition, genetic information, sexual orientation, pregnancy, childbirth or
related medical condition, or any other status protected by applicable law. Any
questions regarding this EEO statement should be directed to Human Resources.
9.    Termination Obligations.
a.You agree that all property, including, without limitation, all equipment,
proprietary information, documents, books, records, reports, notes, contracts,
lists, computer disks (and other computer-generated files and data), and copies
thereof, created on any medium and furnished to, obtained by, or prepared by you
in the course of or incident to your employment, belongs to the Company and
shall be returned to the Company promptly upon any termination of your
employment, or sooner if so requested by the Company.
b.Upon your termination of your employment with the Company for any reason, if
applicable, you will resign in writing (or be deemed to have resigned) from all
other offices and directorships then held with the Company or any affiliate of
the Company, unless otherwise agreed with the Company.
c.Following the termination of your employment with the Company for any reason,
you shall fully cooperate with the Company in all matters relating to the
winding up of pending work on behalf of the Company and the orderly transfer of
work to other employees of the Company. You shall also cooperate in the defense
of any action brought by any third party against the Company. If necessary, the
Company shall pay you for your time incurred to comply with this provision at a
reasonable per diem or per hour rate as to be determined by the Company.
d.Following the termination of your employment with the Company for any reason,
you agree that you will not at any time make any statements or comments (written
or oral) to any third party or take any action disparaging the integrity or
reputation of the Company or any of its subsidiaries,


2100 FRANKLIN ST • 7TH FLOOR• OAKLAND, CA 94612 | T 510.451.4100 | F
510.451.4286 | PANDORA.COM

--------------------------------------------------------------------------------

exhibit101aimeelapico_image1.gif [exhibit101aimeelapico_image1.gif]


employees, officers, directors, stockholders or affiliates. You also agree that
you will not do or say anything that could disrupt the good morale of the
employees of any of the companies listed above or harm their respective
businesses or reputations of the companies and persons listed above.
10.    Miscellaneous Terms.


a.    Entire Agreement. This Agreement, together with its Attachment A (the
Confidentiality Agreement), set forth the entire terms of your employment with
the Company (other than the Equity Plan Documents) and supersede any prior
representations or agreements, whether written or oral.


b.    Governing Law. This Agreement will be governed by the laws of California,
without regard to its conflict of laws provisions. This Agreement may not be
modified or amended except by a written agreement, signed by the CEO (or his
authorized representative) of the Company.


c.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall together
constitute one and the same instrument.


d.    Severability. Nothing contained in this Agreement shall be construed as
requiring the commission of any act contrary to law, and wherever there is any
conflict between any provision of this Agreement and any present or future
statute, law, ordinance or regulation contrary to which the parties have no
legal right to contract, the latter shall prevail, but in such event, any
provision of this Agreement thus affected shall be curtailed and limited only to
the extent necessary to bring it within the requirements of the law. In the
event that any part, article, paragraph or clause of this Agreement shall be
held to be indefinite or invalid, the entire Agreement shall not fail on account
thereof, and the balance of the Agreement shall continue in full force and
effect.


e.Waiver. Failure or delay of either party to insist upon compliance with any
provision hereof will not operate as, and is not to be construed as, a waiver or
amendment of such provision or the right of the aggrieved party to insist upon
compliance with such provision or to take remedial steps to recover damages or
other relief for noncompliance. Any express waiver of any provision of this
Agreement will not operate and is not to be construed as a waiver of any
subsequent breach, whether occurring under similar or dissimilar circumstances.


f.Attorneys’ Fees. The Company will pay directly or reimburse you for reasonable
legal fees and costs incurred in connection with negotiating and reviewing this
Offer Letter and any related documents or matters, with the Company’s
reimbursement not to exceed five thousand ($5,000).


We are all delighted to be able to extend you this offer and look forward to
working with you. To indicate your acceptance of the Company’s offer, please
sign and date this Agreement in the space provided below and return it to me,
along with a signed and dated original copy of the Confidentiality Agreement,
prior to the expiration date specified in the opening paragraph of this
Agreement.








2100 FRANKLIN ST • 7TH FLOOR• OAKLAND, CA 94612 | T 510.451.4100 | F
510.451.4286 | PANDORA.COM

--------------------------------------------------------------------------------

exhibit101aimeelapico_image1.gif [exhibit101aimeelapico_image1.gif]




Very truly yours,


PANDORA MEDIA, INC.






By:/s/ Roger Lynch    
Name: Roger Lynch
Title: Chief Executive Officer


ACCEPTED AND AGREED:


I have read this offer and agree to accept employment with Company under the
terms set forth in this Agreement.


Aimée Lapic




/s/ Aimée Lapic    
Signature


November 22, 2017    
Date
 








2100 FRANKLIN ST • 7TH FLOOR• OAKLAND, CA 94612 | T 510.451.4100 | F
510.451.4286 | PANDORA.COM

--------------------------------------------------------------------------------

exhibit101aimeelapico_image1.gif [exhibit101aimeelapico_image1.gif]




Attachment A


Confidential Information, Invention Assignment, and Arbitration Agreement
















2100 FRANKLIN ST • 7TH FLOOR• OAKLAND, CA 94612 | T 510.451.4100 | F
510.451.4286 | PANDORA.COM